Exhibit 10(q)

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

between

DATA TRANSMISSION NETWORK CORPORATION

and

SURFACE SYSTEMS, INC.

 

Dated as of June 30, 2006

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

CONSTRUCTION

 

 

 

 

 

 

 

Section 1.01.

 

Construction and Interpretation

 

1

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

TRANSFER OF ASSETS AND RIGHTS

 

 

 

 

 

 

 

Section 2.01.

 

Purchase and Sale of Assets

 

1

Section 2.02.

 

Excluded Assets

 

3

Section 2.03.

 

Assumed Forward Looking Obligations; Excluded Liabilities

 

4

Section 2.04.

 

Purchase Price

 

4

Section 2.05.

 

Closing

 

4

Section 2.06.

 

Payment of Purchase Price

 

4

Section 2.07.

 

Purchase Price Adjustment

 

5

Section 2.08.

 

Allocation of Purchase Price

 

6

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

 

 

 

 

Section 3.01.

 

Organization

 

6

Section 3.02.

 

Authorization

 

6

Section 3.03.

 

Noncontravention

 

7

Section 3.04.

 

Litigation

 

7

Section 3.05.

 

Assumed Agreements

 

7

Section 3.06.

 

Customers

 

8

Section 3.07.

 

Hardware and Other Equipment

 

9

Section 3.08.

 

Software, Licenses and Data Bases

 

9

Section 3.09.

 

Intellectual Property

 

10

Section 3.10.

 

Supplies

 

11

Section 3.11.

 

St. Louis Facility

 

11

Section 3.12.

 

Compliance With Laws

 

11

Section 3.13.

 

Tax Matters

 

11

Section 3.14.

 

Financial Statements

 

11

Section 3.15.

 

Absence of Specified Changes

 

12

Section 3.16.

 

Title

 

13

Section 3.17.

 

Licenses and Permits

 

13

Section 3.18.

 

Consents and Approvals

 

14

Section 3.19.

 

Broker or Finders’ Fees

 

14

Section 3.20.

 

Employees; Compensation; Labor

 

14

Section 3.21.

 

Employee Benefit Plans

 

15

 


--------------------------------------------------------------------------------


 

Section 3.22.

 

Insurance

 

15

Section 3.23.

 

Fair Value

 

15

Section 3.24.

 

Solvency

 

15

Section 3.25.

 

Disclosure

 

16

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

 

 

 

 

 

Section 4.01.

 

Organization

 

17

Section 4.02.

 

Authorization

 

17

Section 4.03.

 

Noncontravention

 

17

Section 4.04.

 

Litigation

 

17

Section 4.05.

 

Broker or Finders’ Fees

 

17

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

ADDITIONAL AGREEMENTS

 

 

 

 

 

 

 

Section 5.01.

 

Conduct of Business

 

17

Section 5.02.

 

Employee Leasing Agreement

 

18

Section 5.03.

 

Product Marketing Agreement

 

18

Section 5.04.

 

Subcontract

 

18

Section 5.05.

 

Public Announcements

 

18

Section 5.06.

 

No Solicitation

 

19

Section 5.07.

 

Representations and Warranties

 

19

Section 5.08.

 

Disclosure Schedules

 

19

Section 5.09.

 

Due Diligence

 

20

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

POST-CLOSING COVENANTS

 

 

 

 

 

 

 

Section 6.01.

 

Further Action

 

20

Section 6.02.

 

Consents and Authorizations

 

20

Section 6.03.

 

Litigation Support

 

20

Section 6.04.

 

Transition

 

21

Section 6.05.

 

Confidentiality

 

20

Section 6.06.

 

Noncompetition/Nonsolicitation Agreement

 

22

Section 6.07.

 

Access to Records After the Closing

 

22

Section 6.08.

 

RWIS Data Access

 

23

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

CONDITIONS TO CLOSING

 

 

 

 

 

 

 

Section 7.01.

 

Conditions to Obligation of Buyer

 

23

 

ii


--------------------------------------------------------------------------------


 

Section 7.02.

 

Conditions to Obligation of Seller

 

25

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

 

 

SURVIVAL AND INDEMNIFICATION

 

 

 

 

 

 

 

Section 8.01.

 

Survival

 

26

Section 8.02.

 

Indemnification

 

27

Section 8.03.

 

Time Limitation on Indemnification

 

28

Section 8.04.

 

Third Party Claims, Etc

 

28

Section 8.05.

 

Certain Other Indemnity Matters

 

28

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

 

 

TERMINATION

 

 

 

 

 

 

 

Section 9.01.

 

Termination Events

 

29

Section 9.02.

 

Effect of Termination

 

30

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

Section 10.01.

 

Notices

 

30

Section 10.02.

 

Amendments and Waivers

 

31

Section 10.03.

 

Expenses

 

31

Section 10.04.

 

Successors and Assigns; Assignment

 

31

Section 10.05.

 

Governing Law

 

31

Section 10.06.

 

Counterparts; Effectiveness

 

31

Section 10.07.

 

Entire Agreement; Third Party Beneficiaries

 

32

Section 10.08.

 

Severability

 

32

 

 

 

 

 

 

 

ARTICLE XI

 

 

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

 

Section 11.01.

 

Definitions

 

32

 

iii


--------------------------------------------------------------------------------


 

Exhibit A:

 

Employee Leasing Agreement

 

 

Exhibit B:

 

Product Marketing Agreement

 

 

Exhibit C:

 

Form of Subcontract

 

 

Exhibit D:

 

Opinion of Seller’s Counsel

 

 

Exhibit E:

 

Bill of Sale, Assignment and Assumption Agreement

 

 

 

 

 

 

 

Schedule 2.01(a):

 

Customer Contracts and Customers

 

 

Schedule 2.01(b):

 

Software and Licenses

 

 

Schedule 2.01(c):

 

Data Bases

 

 

Schedule 2.01(d):

 

IP Rights

 

 

Schedule 2.01(e):

 

Hardware

 

 

Schedule 2.01(f):

 

Other Equipment

 

 

Schedule 2.01(g):

 

Supplies

 

 

Schedule 2.01(h):

 

Other Agreements

 

 

Schedule 2.02(c):

 

Storm Beacon Customers

 

 

Schedule 2.02(d):

 

Excluded Hardware

 

 

Schedule 2.02(h):

 

Unrelated Assets

 

 

Schedule 2.07:

 

Customers Contracts Requiring Consent

 

 

Schedule 3.04:

 

Litigation

 

 

Schedule 3.06(b):

 

Customer Disputes

 

 

Schedule 3.06(c):

 

Customer Bankruptcies

 

 

Schedule 3.09:

 

Non-Exclusive IP Rights

 

 

Schedule 3.13:

 

Tax Matters

 

 

Schedule 3.14:

 

Financial Statements

 

 

Schedule 3.15:

 

Absence of Specified Changes

 

 

Schedule 3.16(a):

 

Title

 

 

Schedule 3.17:

 

Licenses and Permits

 

 

Schedule 3.18:

 

Consents and Approvals

 

 

Schedule 3.20:

 

Employment Matters

 

 

Schedule 3.21:

 

Employee Benefit Plans

 

 

Schedule 3.22:

 

Insurance

 

 

Schedule 5.04:

 

Subcontract Customers

 

 

 

iv


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
        day of June, 2006 by and between DATA TRANSMISSION NETWORK CORPORATION,
a Delaware corporation (“Buyer”), and SURFACE SYSTEMS, INC., a Missouri
corporation (“Seller”).  Buyer and Seller are jointly referred to herein as the
“Parties.”

W I T N E S S E T H :

WHEREAS, Seller is engaged in the business of selling information, software and
other products related to the weather forecasting business and providing
services related thereto (the “Business”); and

WHEREAS, Buyer desires to purchase substantially all of Seller’s assets
associated with the Business, and Seller desires to sell such assets to Buyer.

NOW, THEREFORE, in consideration of the promises and the mutual representations,
promises and covenants herein contained and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

ARTICLE I

CONSTRUCTION

Section 1.01.  Construction and Interpretation.  All capitalized words or terms
herein have the meaning ascribed to them as immediately thereafter defined or as
defined in Article XI hereof.  The captions or headings in this Agreement are
for convenience of reference only and in no way define, limit or describe the
scope or intent of any provisions or Sections of this Agreement.  All references
in this Agreement to particular Articles or Sections are references to the
Articles or Sections of this Agreement, unless some other references are clearly
indicated.  All accounting terms not specifically defined in this Agreement
shall be construed in accordance with United States generally accepted
accounting principles as in effect on the date hereof.  In this Agreement,
unless the context otherwise requires, (a) words describing the singular number
shall include the plural and vice versa, (b) words denoting any gender shall
include all genders and (c) the word “including” shall mean “including, without
limitation.”  This Agreement and the other instruments and documents to be
delivered pursuant hereto shall not be construed more favorably against one
Party than the other based on who drafted the same, it being acknowledged that
all Parties hereto contributed meaningfully to the drafting of this Agreement.

ARTICLE II

TRANSFER OF ASSETS AND RIGHTS

Section 2.01.  Purchase and Sale of Assets.  Subject to the terms and conditions
of this Agreement, Seller agrees to sell, convey, assign, transfer and deliver
to Buyer as of the Effective Time, free and clear of any and all liabilities,
claims, liens, restrictions on transfer and


--------------------------------------------------------------------------------




encumbrances (except for the Forward Looking Obligations and Permitted Liens, if
any), and Buyer agrees to purchase from Seller, all of the assets listed below,
whether tangible, intangible, real, personal or mixed, and wherever located, all
of which are sometimes collectively referred to in this Agreement as the
“Purchased Assets”:

(a)           All rights of Seller in and to the customer agreements identified
on Schedule 2.01(a) (the “Customer Contracts”), all rights of Seller to provide
products and services to the customers who are parties to such agreements or
customers who otherwise receive products and services related to the Business
from Seller, each of whom is also identified on Schedule 2.01(a) (the
“Customers”) and all rights to provide products and services to the prospective
customers to whom proposals have been presented by Seller as of the Effective
Time (the “Proposals”), a list of which shall be provided by Seller to Buyer as
soon as reasonably practicable following the Closing;

(b)           All computer software systems and computer software licenses used
and/or held by Seller in connection with or otherwise related to the Business,
including but not limited to those identified on Schedule 2.01(b) (the “Software
and Licenses”);

(c)           All data bases, including those storing weather graphics and
related content, used in connection with or otherwise related to the Business,
including but not limited to those identified on Schedule 2.01(c) (the “Data
Bases”);

(d)           All intellectual property rights (e.g., trade names, trademarks,
service marks, copyrights, patents, website addresses, website content, domain
names, e-mail addresses, patent rights, licenses, brand names, trade secrets and
trade dress) owned or used by Seller in the operation of the Business, including
but not limited to those identified on Schedule 2.01(d) (the “IP Rights”);

(e)           All computer hardware owned by Seller and used in connection with
or otherwise related to the Business, including but not limited to the computer
hardware identified on Schedule 2.01(e) (the “Hardware”);

(f)            All other equipment, furniture and appurtenances owned by Seller
and used in connection with or otherwise related to the Business, including but
not limited to the equipment, furniture and appurtenances identified on
Schedule 2.01(f) (the “Other Equipment”);

(g)           All inventory, supplies and expendable assets specifically related
to the Business, including but not limited to those identified on
Schedule 2.01(g) (the “Supplies”);

(h)           All rights of Seller under the contracts, commitments, leases,
licenses and other agreements related to the Business (other than Customer
Contracts) which are specifically identified on Schedule 2.01(h) (the “Other
Agreements”);

(j)            All permits, licenses, franchises, consents or authorizations
issued by, and all registrations and filings with, any Governmental Authority
solely in connection with

2


--------------------------------------------------------------------------------




the Business, whenever issued or filed, excepting only those which by law or by
their terms are non-transferable and those which have expired (the “Permits”);

(k)           All warranties and guarantees of manufacturers, contractors or
suppliers which pertain to the Business (the “Warranties”);

(l)            All claims of Seller against third parties related to the
Business, whether known or unknown, fixed or continent (the “Claims”);

(m)          All of Seller’s goodwill and other intangibles associated with the
Business and the operation thereof, including but not limited to any goodwill
associated with any Customers; and

(n)           All papers, documents, files and records in Seller’s care, custody
or control, whether paper or electronic, relating to any or all of the
above-described Purchased Assets, including but not limited to all Customer
lists, contracts, logs, correspondence, billing records, files and sales
records.

Section 2.02.  Excluded Assets.  Seller shall retain and not sell, convey,
assign or deliver to Buyer, and Buyer shall not purchase or accept from Seller,
any and all other assets not specifically identified as the Purchased Assets,
including, without limitation, the following properties and assets of Seller
(the “Excluded Assets”):

(a)           All cash and accounts receivable;

(b)           All rights of Seller pursuant to any real estate leases, vehicle
leases and equipment leases;

(c)           All customers of Seller’s “Storm Beacon” product, including but
not limited to those identified on Schedule 2.02(c) (the “Storm Beacon
Customers”);

(d)           All computer hardware and related items not specifically listed on
Schedule 2.01(e) that have a shared use, including but not limited to those
identified on Schedule 2.02(d) (“Excluded Hardware”);

(e)           All general office equipment not specifically listed on Schedule
2.01(f), including, but not limited to copy machines, telephones, facsimile
machines and office furniture;

(f)            All rights and interests under any Employee Benefit Plan;

(g)           Except as provided in Section 3.14, all financial and business
records of Seller which do not directly and solely relate to the Purchased
Assets;

(h)           Any assets not related to the Business, including but not limited
to those identified on Schedule 2.02(h) (the “Unrelated Assets”);

3


--------------------------------------------------------------------------------




(i)            All other assets and properties of Seller of every kind,
character or description, other than the Purchased Assets, which are owned, used
or held for use (whether or not exclusively) by Seller, wherever located,
whether or not similar to the items detailed under the Purchased Assets; and

(j)            All consideration to be received by Seller under this Agreement
and all other rights of Seller hereunder.

Section 2.03.  Assumed Forward Looking Obligations; Excluded Liabilities.  Buyer
shall assume all obligations incurred after the Effective Time or accruing after
the Effective Time related to the Customer Contracts and Other Agreements
purchased by Buyer pursuant to Section 2.01 hereof (the “Forward Looking
Obligations”).  Buyer shall not assume any other Liabilities, obligations,
contracts, leases and/or commitments of Seller of any nature, and nothing
contained or described in this Agreement shall obligate Buyer to assume any
other Liabilities, obligations, contracts or commitments of Seller, it being
agreed that Buyer shall not assume nor in any manner be liable for, and Seller
shall remain liable for and discharge and shall indemnify Buyer against and hold
Buyer harmless from, all other debts, Liabilities and obligations of Seller
incurred prior to or as of the Effective Time or arising prior to or as of the
Effective Time, or incurred after the Effective Time or arising after the
Effective Time in connection with or relating to the Business prior to the
Effective Time.  Without limiting the foregoing, the Parties agree that Seller
shall be solely responsible and liable for, among other things, all Liabilities
for Taxes and similar items however designated, and all interest, penalties and
additions to Tax, including Income Taxes and all accrued real property, personal
property, sales, use and payroll Taxes incurred or arising prior to or as of the
Effective Time, or incurred or accrued after the Effective Time in connection
with or relating to the operation of the Business prior to the Effective Time.

Section 2.04.  Purchase Price.  Subject to adjustment as provided in Section
2.07, the total purchase price to be paid for the Purchased Assets and the other
covenants and agreements of Seller set forth herein (the “Purchase Price”) shall
be $1,900,000, less the amount of any fees or other amounts paid by Customers to
Seller prior to the Effective Time on account of products or services to be
provided to Customers after the Effective Time (the “Prepaid Fees”), with the
amount of such Prepaid Fees to be determined by the Parties prior to Closing. 
The Purchase Price shall be payable to Seller as set forth in Section 2.06.

Section 2.05.  Closing.  Subject to the satisfaction or waiver of the conditions
set forth in Article VII hereof, the closing with respect to the transactions
contemplated herein (the “Closing”) shall take place on June 30, 2006 or at such
other time as Buyer and Seller may mutually agree in writing (the “Closing
Date”) and shall become effective at 11:59:59 p.m. Central Daylight Savings Time
on June 30, 2006 or at such other time as Buyer and Seller may mutually agree in
writing (the “Effective Time”).  All Purchased Assets and related revenue,
expenses, responsibility and risk of loss shall pass to Buyer as of the
Effective Time.

Section 2.06.  Payment of Purchase Price.  Subject to adjustment as provided in
Section 2.07 and set off for any indemnification claims of Buyer pursuant to
Section 8.02(a), the Purchase Price shall be paid as follows:

4


--------------------------------------------------------------------------------




(a)           Closing Payment.  At Closing, Buyer shall pay to Seller (or its
designee(s)) the sum of $1,566,137.39 (the “Closing Payment”), in immediately
available funds via wire transfer pursuant to wiring instructions provided by
Seller to Buyer at least three (3) Business Days prior to Closing.

(b)           Consent Holdback.  The amount of $285,000 (the “Consent Holdback”)
shall be withheld from payment at Closing and shall be payable as follows:

(i)            On the date which is three (3) months following the Closing Date
(the “First Consent Date”), Buyer shall pay to Seller the amount of the Consent
Holdback which is in excess of the total of all Consent Revenue associated with
all Non-Consenting Customers as of the First Consent Date.

(ii)           On the date which is six (6) months following the Closing Date
(the “Second Consent Date”), Buyer shall pay to Seller the amount of the Consent
Holdback which is in excess of the total of all Consent Revenue associated with
all Non-Consenting Customers as of the Second Consent Date.

(iii)          On the date which is nine (9) months following the Closing Date
(the “Third Consent Date”), Buyer shall pay to Seller the amount of the Consent
Holdback which is in excess of the total of all Consent Revenue associated with
all Non-Consenting Customers as of the Third Consent Date.

(iv)          On June 30, 2007 (the “Final Consent Date”), Buyer shall pay to
Seller the amount of the Consent Holdback which is in excess of the total of all
Consent Revenue associated with all Non-Consenting Customers as of the Final
Consent Date

All amounts due pursuant to this Section 2.06(b) shall be paid in immediately
available funds via wire transfer pursuant to wiring instructions provided by
Seller to Buyer at least three (3) Business Days prior to the date on which such
payment is due.

Section 2.07.  Purchase Price Adjustment.  Schedule 2.07 sets forth each
Customer Contract for which consent to assignment is required (each an
“Assignment Consent Customer”) and each Customer of Seller for which Buyer shall
provide services pursuant to a Subcontract for which consent to subcontract is
required (each a “Subcontract Consent Customer” and together with the Assignment
Consent Customers, the “Consent Customers”) and for which such consent to
assignment or subcontract has not been delivered to Buyer as of the date hereof,
together with the estimated 2006 fiscal year annual revenues of each such
Consent Customer (the “Consent Revenue”).  If Seller fails to deliver to Buyer
the Consent of any Consent Customer to the assignment to Buyer of the Customer
Contract of such Consent Customer or to the subcontracting of services to be
provided by Buyer to such Consent Customer, as applicable (each a
“Non-Consenting Customer”), on or prior to the Final Consent Date, then the
Purchase Price shall be reduced by an amount equal to the total of all Consent
Revenue associated with such Non-Consenting Customers.  For the purpose of this
Section 2.07, (a) with respect to any Assignment Consent Customer, Consent shall
mean: (i)  the receipt by Buyer of payment for services rendered from an
Assignment Consent Customer pursuant to a Customer Contract, (ii)

5


--------------------------------------------------------------------------------




the written acknowledgement by an Assignment Consent Customer, in a form
reasonably acceptable to Buyer (which may include e-mail or other form of
electronic communication), whereby such Assignment Consent Customer agrees to
the assignment of the Customer Contract, (iii) any subsequent award to Buyer of
a contract put out to bid by an Assignment Consent Customer pursuant to which
Buyer shall perform services substantially similar to services provided pursuant
to the applicable Customer Contract, or (iv) the Consent by an Assignment
Consent Customer to the subcontracting of such Customer Contract to Buyer (in
the manner provided for in subparagraph (b) below) and the execution of a
Subcontract by the parties hereto, and (b) with respect to any Subcontract
Consent Customer, Consent shall mean the consent of a Subcontract Consent
Customer in the form required pursuant to the applicable contract.  The amount
of the Purchase Price reduction pursuant to this Section 2.07 shall be withheld
from the payment of the Consent Holdback as provided in Section 2.06(b) and in
no event shall the amount of such Purchase Price reduction exceed the amount of
the Consent Holdback.

Section 2.08.  Allocation of Purchase Price.  The Purchase Price shall be
allocated among the Purchased Assets as mutually agreed by Buyer and Seller
within ninety (90) days following the Effective Time.  Buyer and Seller agree to
use such allocation for all tax and reporting purposes and not to take any
contrary position with respect thereto.  In the event that the Purchase Price is
adjusted as the result of the operation of Section 2.07 or any indemnification
obligation pursuant to Section 8.02(a), the allocation of the Purchase Price
shall be revised accordingly as soon as reasonably practicable.  Buyer and
Seller shall take all actions and file all Tax Returns (including but not
limited to Internal Revenue Service Form 8594) consistent with such allocation
unless required to do otherwise by law.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that the statements contained in this
Article III are correct and complete as of the date of this Agreement and will
be correct and complete as of the Effective Time, except as set forth in the
Disclosure Schedules attached hereto and incorporated herein by this reference
(the “Disclosure Schedules”).  The Disclosure Schedules will be arranged in
paragraphs corresponding to numbered Sections contained in this Article III.

Section 3.01.  Organization.  Seller has been duly organized and is a validly
existing corporation in good standing under the laws of the State of Missouri. 
Seller has all corporate power required to carry on the Business as now
conducted and to sell, transfer and assign the Purchased Assets to Buyer. 
Quixote Corporation, a Delaware corporation (“Quixote”) is the sole legal and
beneficial owner of all of the outstanding capital stock of Quixote
Transportation Safety, Inc., a Delaware corporation, which is the sole legal and
beneficial owner of all of the outstanding capital stock of Seller.  There are
no outstanding agreements for the purchase or acquisition of any of the shares
of Seller’s capital stock from Seller or Quixote.  There are no outstanding
securities exercisable for or convertible into any capital stock of Seller.

Section 3.02.  Authorization.  The execution, delivery and performance of this
Agreement by Seller is within Seller’s corporate power, has been duly authorized
by all necessary action on the part of Seller and, when executed and delivered
in accordance with the

6


--------------------------------------------------------------------------------




terms hereof, will constitute a valid and legally binding obligation of Seller
enforceable in accordance with its terms.

Section 3.03.  Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(a) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency or court to which Seller is subject or any provision of the
articles of incorporation or bylaws of Seller or (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of or create
in any party the right to accelerate, terminate, modify or cancel any material
agreement, contract, lease, license, instrument or other arrangement to which
Seller is a party or by which Seller is bound or to which any of the Purchased
Assets are subject (or result in the imposition of any Security Interest upon
any of the Purchased Assets).

Section 3.04.  Litigation.  Except as disclosed in Schedule 3.04, there is no
action, order, writ, judgment or decree outstanding or suit, litigation or
proceeding pending or, to the Knowledge of Seller, threatened, against Seller
with respect to the Business, the Purchased Assets or the execution of this
Agreement or the consummation of the transaction contemplated thereby, nor has
any such action, order, writ, judgment or decree been outstanding or suit,
litigation or proceeding been pending against Seller during the past three (3)
years.

Section 3.05.  Assumed Agreements.

(a)           Schedule 2.01(a) identifies all of the contracts, agreements or
other relationships, whether written or oral, which are in effect as of the date
of this Agreement and pursuant to which Seller sells, licenses or otherwise
provides products or services of the Business to third parties.  Seller has no
contracts, agreements or other relationships pursuant to which Seller sells,
licenses or otherwise provides products or services of the Business to third
parties other than the Customer Contracts.

(b)           Current, correct and complete copies of all written agreements
included within the Purchased Assets (including but not limited to written
Customer Contracts and Other Agreements), and summaries of all oral agreements
included within the Purchased Assets (including but not limited to oral Customer
Contracts and Other Agreements), have been provided to or made available for
inspection by Buyer.

(c)           Each written agreement included within the Purchased Assets was
duly executed and delivered by, and constitutes a valid and binding obligation
of, Seller, enforceable against Seller in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

(d)           Each written agreement included within the Purchased Assets was
duly executed and delivered by, and to the Knowledge of Seller, as of the
Effective Time will constitute a valid and binding obligation of, the other
party to the agreement, enforceable against the other party to the agreement in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws

7


--------------------------------------------------------------------------------




of general applicability relating to or affecting creditors’ rights and to
general equity principles.

(e)           Each agreement included within the Purchased Assets constitutes
the entire agreement to which Seller is a party with respect to the products
and/or services being sold, licensed, acquired or retained to or from the other
party thereto.

(f)            There has been no material breach of the terms of any agreement
included within the Purchased Assets by Buyer or, to Seller’s Knowledge, by any
other party to such agreement.

(g)           As of the Effective Time, each agreement included within the
Purchased Assets will be legal, valid, binding and enforceable by Buyer, and in
full force and effect on identical terms.

(h)           Seller has not received any notice and has no Knowledge of any
actual or threatened termination of any agreement included within the Purchased
Assets.

(i)            Except as set forth on Schedule 3.18, each agreement included
within the Purchased Assets is assignable to Buyer without any consent or
approval of any person.

Section 3.06.  Customers.

(a)           Except for customers of Seller’s “Storm Beacon” product which will
be terminated by Seller under their agreements or as soon as otherwise
practicable, Schedule 2.01(a) sets forth a complete and correct list of all
customers of the Business, together with the estimated 2006 fiscal year annual
revenues of each such customer identified therein.  Seller provides no products
or services of the Business to any third-parties other than the Customers.

(b)           Except as set forth in Schedule 3.06(b), Seller is not and has not
been engaged in any material dispute with any of its Customers since June 30,
2005.  Seller has not received any actual notice and does not have any reason to
believe that any of its Customers has ceased, or after the Effective Time will
cease, to use the products or services of the Business or that any of its
Customers has substantially reduced, or after the Effective Time will
substantially reduce, the use of such products or services at any time.

(c)           Except as set forth in Schedule 3.06(c), to the Knowledge of
Seller, none of the Customers have filed a petition in bankruptcy or voluntary
reorganization, commenced any case or proceeding under applicable bankruptcy
laws or other similar laws, or had commenced against them any case or proceeding
under any applicable bankruptcy or other similar laws, other than any petitions,
cases or proceedings which have been dismissed prior to the date of this
Agreement.

(d)           Seller has provided Buyer with true, accurate and complete
Customer information, including but not limited to contracts, pricing and
addresses, as requested by Buyer.

8


--------------------------------------------------------------------------------




Section 3.07.  Hardware and Other Equipment.  Schedules 2.01(e) and 2.01(f) set
forth an accurate and complete list of all Hardware and Other Equipment owned by
Seller and used in connection with or otherwise related to the Business, and all
of such Hardware and Other Equipment is in good operating condition (reasonable
wear and tear excepted).

Section 3.08.  Software, Licenses and Data Bases.

(a)           Schedule 2.01(b) sets forth a list of all of the software and
licenses which are used by Seller in connection with or otherwise related to the
Business and are material to the operations thereof, including all computer
software programs and related documentation and materials, other than any
computer software programs and related documentation and materials subject to
“shrink wrap” and/or “click wrap” licenses.  Schedule 2.01(c) sets forth a list
of all data bases which are used by Seller in connection with or otherwise
related to the Business and are material to the operations thereof.

(b)           As specified on Schedules 2.01(b) and (c), Seller either owns,
free and clear of any liens, all right, title and interest in all Software and
Licenses and Data Bases and the media included in the Purchased Assets on which
such Software and Licenses and Data Bases owned by Seller is contained, or has a
valid license to use such Software and Licenses and Data Bases contained on such
media included in the Purchased Assets and licensed or otherwise made available
for use to it.

(c)           The use by Seller of any Software and Licenses and Data Bases that
are proprietary to Seller does not conflict with, misappropriate or infringe
upon the rights or ownership interests of any other Person and, to the Knowledge
of Seller, the use by Seller of any third-party Software and Licenses and Data
Bases does not conflict with, misappropriate or infringe upon the rights or
ownership interests of any other Person.

(d)           No claims (i) challenging the validity, effectiveness or, other
than with respect to any licensed Software and Licenses and Data Bases,
ownership by Seller of any of the Software and Licenses and Data Bases or
(ii) to the effect that the use, distribution, licensing, sublicensing, sale or
any other exercise of rights in the Software and Licenses and Data Bases by
Seller or its agents or use by its customers infringes or will infringe on any
rights or interests of any Person, have been asserted or, to the Knowledge of
Seller, are threatened by any Person, and Seller has no Knowledge of the
existence of any facts which could reasonably support such a claim.

(e)           None of the Software and Licenses or Data Bases contain any
Self-Help Code or any Unauthorized Code.

(f)            The Software and Licenses and Data Bases and the transferred
rights and licenses thereto are sufficient to operate the Business after Closing
in the manner it was operated prior to Closing and will not result in any
additional license fees or charges after Closing in the operation of the
Business other than any license fees required to be paid pursuant to the
licenses identified on Schedules 2.01(b) and (c).

9


--------------------------------------------------------------------------------


Section 3.09.  Intellectual Property.

(a)           Schedule 2.01(d) sets forth a true and complete list of (i) all
United States, state and foreign registrations of and applications for patents,
trademarks, service marks, trade names and copyrights owned by Seller, (ii) all
patent licenses, trademark licenses, service mark licenses, trade name licenses,
trade secret licenses and copyright licenses held by Seller, and (iii) all other
intellectual property rights, owned, held or used by Seller in connection with
the Business.

(b)           Except as set forth on Schedule 3.09, Seller is the sole and
exclusive owner of the entire right, title, and interest in and to all IP Rights
listed on Schedule 2.01(d).

(c)           All IP Rights are subsisting and have not been adjudged invalid or
unenforceable, in whole or in part, and Seller has performed all acts and has
paid all renewal, maintenance, and other fees and taxes required to maintain
each and every registration and application of patents, trademarks, service
marks, trade names and copyrights in full force and effect.

(d)           Except as set forth on Schedule 3.09, all of the IP Rights are
valid and enforceable; no holding, decision, or judgment has been rendered in
any action or proceeding before any court or administrative authority
challenging the validity of, Seller’s right to register, or Seller’s rights to
own or use, any IP Rights and no such action or proceeding is pending or, to the
Knowledge of Seller, threatened.

(e)           All registrations and applications for patents, trademarks,
service marks, trade names and copyrights are standing in the name of Seller,
and none of the patents, trademarks, service marks, trade names, copyrights or
trade secrets has been licensed by Seller to any Affiliate or third party.

(f)            Seller has been using appropriate statutory notice of
registration in connection with its use of registered trademarks and service
marks, proper marking practices in connection with the use of patents, and
appropriate notice of copyright in connection with the publication of
copyrights.

(g)           Except as set forth on Schedule 3.09, Seller’s operation of the
Business does not infringe upon or otherwise violate any trademark, service
mark, trade name, patent, copyright, trade secret or other intellectual property
right owned or controlled by a third party; no claim has been made that the use
of any IP Rights owned or used by Seller (or any of its respective licensees)
violates the asserted rights of any third party.

(h)           To the Knowledge of Seller, no third party is infringing upon or
otherwise violating any rights in any IP Rights owned or used by Seller, or any
of its licensees.

(i)            No settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by  or otherwise binding upon
Seller that adversely affect Seller’s rights to own or use any IP Rights.

10


--------------------------------------------------------------------------------




(j)            Seller has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale, transfer or
agreement related to any IP Rights that has not been terminated or released.

(k)           The IP Rights are sufficient to operate the Business after Closing
in the manner in which it was operated prior to Closing and will not result in
any additional license fees or charges after Closing in the operation of the
Business, other than those regularly paid by Seller in the ordinary course of
business prior to Closing.

Section 3.10.  Supplies.  Schedule 2.01(g) sets forth an accurate and complete
list of all of the inventory, supplies and expendable assets which are used by
Seller in connection with the Business.

Section 3.11.  St. Louis Facility.  A correct and complete copy of the real
estate lease pertaining to Seller’s facility located at 11612 Lilburn Park Road,
St. Louis, Missouri (such facility being referred to herein as the “St. Louis
Facility,” and such real estate lease being referred to herein as the “St. Louis
Real Estate Lease”) has been provided to or made available for inspection by
Buyer.  The employees to be leased under the Employee Leasing Agreement will
continue to have access to the St. Louis Facility and while there will have the
use of all of the tools and equipment necessary for them to provide the same
services for Buyer that they have provided to Seller prior to the Closing.

Section 3.12.  Compliance With Laws.  Seller is in compliance with, is not in
violation of and, to Seller’s Knowledge, is not under investigation with respect
to any suspected or alleged violation of, any laws applicable to the Purchased
Assets and/or conduct of the Business.

Section 3.13.  Tax Matters.  Except as set forth on Schedule 3.13, all Tax
Returns for all periods ending on or before the Effective Time that are, were or
may in the future be required to be filed by or with respect to the Business or
the Purchased Assets, either separately or as a member of an affiliated group of
entities, have been filed or will be filed on a timely basis, and in accordance
in all material respects with the laws, regulations and administrative
requirements of any applicable Taxing Authority.  All such Tax Returns that have
been filed on or before the Effective Time or will be filed after the Effective
Time relating to the Business or Purchased Assets prior to the Effective Time,
were and continue to be or, when filed, will be true, correct and complete in
all material respects; and, except as set forth on Schedule 3.13, Seller has
paid, or will pay when due, all Taxes relating to the Business or the Purchased
Assets, including personal property taxes and payroll taxes, that have or may
become due for all periods (or portions thereof) ending on or before the
Effective Time.  There are no liens with respect to Taxes upon any of the
Purchased Assets (except for Taxes not yet due).

Section 3.14.  Financial Statements.

(a)           Schedule 3.14 to this Agreement sets forth the unaudited balance
sheets and statements of income pertaining to the Business for the twelve (12)
month periods ending June 30, 2005 and 2004, certified by an officer of Seller
(the “Financial Statements”).  The revenue set forth in the income statement for
the Business has been recognized in accordance with generally accepted
accounting principles in the United

11


--------------------------------------------------------------------------------




States in all material respects.  The Financial Statements have been prepared in
accordance with accepted accounting principles in the United States, applied on
a consistent basis through the periods indicated and with each other, are
complete and correct in all material respects, are consistent with the books and
records of Seller, and accurately and fairly present the financial position of
the Business as of the date of the Financial Statements, as well as the results
of Seller’s Business operations for the periods indicated.

(b)           The books and records of Seller (i) accurately reflect all
material items of income and expense and all assets and Liabilities of Seller,
(ii) are in all material respects complete and correct and do not contain any
material inaccuracies or discrepancies, (iii) have been maintained in accordance
with good business and accounting practices, and (iv) have been made available
to Buyer for its inspection.

(c)           Seller has no Liability (and there is no basis for any present or
future proceeding against Seller giving rise to any Liability), other than
(i) Liabilities set forth on the face of the Financial Statements (rather than
the notes thereto), (ii) Liabilities incurred in the Ordinary Course of Business
consistent with past practice subsequent to December 31, 2005 and
(iii) obligations under Customer Contracts and Other Agreements incurred in the
Ordinary Course of Business consistent with past practice subsequent to
December 31, 2005, all of which Liabilities and obligations referred to in the
foregoing clauses (i) through (iii), individually or in the aggregate, are not
material to the financial condition or operating results, assets or prospects of
Seller.

Section 3.15.  Absence of Specified Changes.  Except as listed on Schedule 3.15,
since December 31, 2005, there has not been any:

(a)           Material Adverse Effect on the financial condition, Liabilities,
assets, business, operating results or prospects of the Business and/or the
Purchased Assets;

(b)           destruction, damage to or loss of any Business assets of Seller
(whether or not covered by insurance) that has had or may have a Material
Adverse Effect on the assets, financial condition, business, operating results
or prospects of the Business;

(c)           labor disputes, preliminary union organization or requests for
union representation concerning the Business;

(d)           increase in the salary or other compensation or benefits payable
or to become payable to any of the employees of Seller whose duties relate to
the Business (“Employees”), other than those increases provided to Employees in
the Ordinary Course of Business;

(e)           sale or transfer of any Business asset of Seller;

(f)            execution, creation, amendment, nonrenewal or termination of any
contract, agreement or license pertaining to the Business;

12


--------------------------------------------------------------------------------




(g)           additional indebtedness for borrowed money involving or relating
to the Business or any of the Purchased Assets;

(h)           creation or assumption by Seller of any mortgage, lien, Security
Interest, pledge or other encumbrance on any of the Purchased Assets;

(i)            waiver of any rights or cancellation or forgiveness of any claims
or indebtedness related to any Purchased Asset or that would otherwise be a
Purchased Assets;

(j)            any receipt by Seller of (i) notice of any loss of, (ii) material
order cancellation by, (iii) material pricing or other contract changes with
respect to, (iv) material dispute with or (v) material complaints from, any
Customers;

(k)           initiation, receipt or settlement of any action, arbitration,
audit, hearing, investigation, litigation, lawsuit or other similar proceeding
affecting the Business or the Purchased Assets;

(l)            other event or condition of any character that has or might
reasonably have a Material Adverse Effect on the financial condition, business,
assets, operating results or prospects of the Business and/or the Purchased
Assets;

(m)          conduct or activity concerning the Business and/or the Purchased
Assets which has not been in the Ordinary Course of Business; or

(n)           agreement by Seller to do any of the things described in the
preceding clauses (a) through (m).

Section 3.16.  Title.

(a)           Except as identified on Schedule 3.16(a), Seller is the owner of
good and valid title to all of the Purchased Assets, free and clear of all
liabilities, liens, charges, claims, licenses, rights, encumbrances and
restrictions on transfers other than the Forward Looking Obligations and
Permitted Liens, if any; and, no financing statement covering all or any portion
of the Purchased Assets and naming Seller as debtor has been filed in any public
office which has not been released, and Seller has not signed any financing
statement or security agreement as debtor or borrower which financing statement
or security agreement covers all or any portion of the Purchased Assets which
has not been released.

(b)           As of the Effective Time, Buyer will acquire the Purchased Assets
for its exclusive use free and clear of all liabilities, liens, charges, claims,
licenses, rights, encumbrances and restrictions on transfers, except those that
may arise from acts of Buyer, the Forward Looking Obligations or any Permitted
Liens.  As of the Effective Time, Seller shall have no right, title or interest
in the Purchased Assets.

Section 3.17.  Licenses and Permits.  Schedule 3.17 hereto contains a list and
description of all licenses, authorizations and permits required by any
Governmental Authority in

13


--------------------------------------------------------------------------------




connection with the operation of the Business as presently being conducted,
including but not limited to the Permits.  Seller has all governmental licenses,
authorizations and permits required to carry on the Business as now conducted
and to sell, transfer and assign the Purchased Assets to Buyer, and all such
licenses, authorizations and permits are in full force and effect, except for
any licenses, authorizations and permits the absence of which, individually or
in the aggregate, would not have a Material Adverse Effect.  Seller is, and at
all times during the past two (2) years has been, in full compliance with all of
the terms and requirements of each of the licenses, authorizations and permits
listed on Schedule 3.17.  No event has occurred or circumstance exists that may
(with or without notice or lapse of time): (a) constitute or result directly or
indirectly in a violation of, or a failure to comply with, any term or
requirement of any license, authorization or permit listed on Schedule 3.17, or
(b) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any license,
authorization or permit listed on Schedule 3.17.

Section 3.18.  Consents and Approvals.  Schedule 3.18 hereto contains a list and
description of all notices or filings to and consents or approvals of any third
parties, including but not limited to any Governmental Authorities, customers,
suppliers, lessors or lenders, which may be necessary in order to effectively
and legally transfer all of the Purchased Assets to Buyer or to otherwise
complete the transactions contemplated by this Agreement, except for any
notices, filings, consents or approvals the absence of which, individually or in
the aggregate, would not have a Material Adverse Effect on the Business or the
Purchased Assets.

Section 3.19.  Broker or Finders’ Fees.  There is no third party investment
banker, broker, finder or other intermediary which has been retained by or is
authorized to act on behalf of Seller who would be entitled to any fee or
commission in connection with this Agreement or the transactions contemplated
hereby.

Section 3.20.  Employees; Compensation; Labor.  Except as set forth on
Schedule 3.20:

(a)           None of the Employees are subject to a written employment
agreement or change of control agreement;

(b)           As of the date of this Agreement and as of the Closing Date, no
general manager, operations manager, sales manager or, to the Knowledge of
Seller, any other Employee has formally indicated his or her intention to reject
an offer of employment from Buyer;

(c)           There are no unions representing the interests of any of the
Employees and, to the Knowledge of Seller, there are no Employees seeking or
attempting to organize other union representation;

(d)           There are no agreements between Seller and any labor organizations
representing any of the Employees;

(e)           There are neither pending nor, to the Knowledge of Seller,
threatened any strikes, work stoppages, work disruptions or employment
disruptions by any of the Employees;

14


--------------------------------------------------------------------------------




(f)            There are not any pending or, to the Knowledge of Seller,
threatened suits, actions, administrative proceedings, hearings, arbitrations or
other proceedings between Seller and any of the Employees;

(g)           Since June 30, 2004, Seller (i) has complied in all material
respects with all laws and regulations relating to the employment of labor,
including any provisions thereof relating to wages, hours, collective bargaining
and the payment of social security and similar Taxes, (ii) is not liable for any
material arrearages of wages or any Taxes or penalties for failure to comply
with any of the foregoing, (iii) has not committed any material unfair labor
practices, and (iv) has complied in all material respects with all applicable
provisions of the Occupational Safety and Health Act of 1970 and regulations
promulgated pursuant thereto; and

(h)           To the Knowledge of Seller, since June 30, 2004, none of the
Employees has filed any complaint relating to Seller, the Business or the
employment of such Employee with any governmental or regulatory authority or
brought any action in law or in equity with respect to.

Section 3.21.  Employee Benefit Plans.  Except as set forth on Schedule 3.21,
each Employee Benefit Plan that covers Employees (and each related trust,
insurance contract, or fund) complies in form and in operation in all material
respects with the applicable requirements of ERISA, the Code, and other
applicable laws.  Buyer shall not incur any liability with respect to any
Employee Benefit Plan that covers Employees.

Section 3.22.  Insurance.  Schedule 3.22 sets forth an accurate and complete
list of all indemnity bonds for the Business. With respect to each bond: 
(a) all premiums with respect thereto are currently paid and the bond is legal,
valid, binding and enforceable in accordance with its terms and is in full force
and effect, (b) Seller is not in material breach or default of the bond and, to
Seller’s Knowledge, no event has occurred which, with notice or lapse of time,
would constitute such a breach or default, or permit termination or modification
of the bond, (c) Seller has not received any notice of cancellation or
non-renewal of the bond, and (d) the consummation of the transactions
contemplated by this Agreement will not cause a breach, termination,
modification or acceleration of the bond.

Section 3.23.  Fair Value.  After due consideration, Seller’s Board of Directors
has determined and represent to Buyer that the Purchase Price constitutes full
and fair consideration and reasonably equivalent value for the sale of the
Purchased Assets.

Section 3.24.  Solvency.

(a)           Seller is not now insolvent and will not be rendered insolvent by
the execution and performance of this Agreement or any of the related agreements
or the consummation of the transactions contemplated by this Agreement or any of
the related agreements.  As used in this Section 3.24, “insolvent” means that
the sum of the debts and other probable liabilities of Seller exceed the present
fair saleable value of Seller’s assets.

15


--------------------------------------------------------------------------------




(b)           Immediately after giving effect to the transactions contemplated
by this Agreement:  (i) Seller will be able to pay its liabilities as they
become due in the usual course of its business; (ii) Seller will not have
unreasonably small capital with which to conduct its present or future business;
(iii) Seller will have assets (calculated at fair market value) that exceed its
liabilities; and (iv) taking into account all pending and threatened litigation,
any final judgments against Seller in actions for money damages are not
reasonably anticipated to be rendered at a time when, or in amounts such that,
Seller will be unable to satisfy any such judgments promptly in accordance with
their terms (taking into account the maximum probable amount of such judgments
in any such actions and the earliest reasonable time at which such judgments
might be rendered) as well as all other obligations of Seller.  The cash
available to Seller, after taking into account all other anticipated uses of the
cash, will be sufficient to pay all such debts and judgments promptly in
accordance with their terms.

(c)           No action has been taken by or on behalf of Seller for the
termination, winding up, liquidation or dissolution of it or to make any
assignment for the benefit of creditors.  Seller is not unable to pay its debts
as they mature.  Seller has not filed a petition in voluntary liquidation or
bankruptcy or under other similar laws and has not commenced any case or
proceeding under applicable insolvency or bankruptcy laws or other similar
laws.  Seller has not consented to the appointment of a receiver, administrator,
custodian, liquidator or trustee of all or any part of its assets.  Seller has
not taken any action for the purpose of effecting any of the foregoing.  No
order or decree has been rendered by any Governmental Authority with respect to
Seller regarding any of the foregoing.  Seller has not been adjudicated as
bankrupt or insolvent.  No petition for any proceeding in bankruptcy,
liquidation or insolvency or for the reorganization or readjustment of
indebtedness has been filed with respect to Seller.  No case or proceeding has
been commenced under any applicable bankruptcy or insolvency laws against
Seller.  No receiver, administrator, custodian, liquidator or trustee has been
appointed for Seller or any part of the assets of Seller.

Section 3.25.  Disclosure.  No representation or warranty of Seller in this
Agreement, nor any certificate, schedule, exhibit or written information
furnished or to be furnished by Seller pursuant to this Agreement or the related
agreements, or any document or certificate delivered to Buyers by or on behalf
of Seller pursuant to this Agreement or the related agreements, contains or will
contain, on the date of such statement, certificate, schedule, exhibit or
document, any untrue statement of material fact, or omits or will omit, on such
date, a material fact necessary to make the statements contained therein, in
light of the circumstances in which they are made, not misleading.

16


--------------------------------------------------------------------------------




ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
Article IV are correct and complete as of the date of this Agreement, and will
be correct and complete as of the Effective Time.

Section 4.01.  Organization.  Buyer has been duly organized and is a validly
existing corporation in good standing under the laws of the State of Delaware. 
Buyer has all power required to purchase, acquire and assume the Purchased
Assets from Seller.

Section 4.02.  Authorization.  The execution, delivery and performance of this
Agreement by Buyer is within Buyer’s power, has been duly authorized by all
necessary action on the part of Buyer and, when executed and delivered in
accordance with the terms hereof, will constitute a valid and legally binding
obligation of Buyer enforceable in accordance with its terms.

Section 4.03.  Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(a) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency or court to which Buyer is subject or any provision of the
articles of organization or operating agreement of Buyer or (b) conflict with,
result in a breach of, constitute a default under, result in the acceleration of
or create in any party the right to accelerate, terminate, modify or cancel any
material agreement, contract, lease, license, instrument or other arrangement to
which Buyer is a party or by which Buyer is bound.

Section 4.04.  Litigation.  There is no action, order, writ, judgment or decree
outstanding or suit, litigation or proceeding pending or, to the Knowledge of
Buyer, threatened, against Buyer with respect to the execution of this Agreement
or the consummation of the transaction contemplated thereby.

Section 4.05.  Broker or Finders’ Fees.  There is no third party investment
banker, broker, finder or other intermediary which has been retained by or is
authorized to act on behalf of Buyer who would be entitled to any fee or
commission in connection with this Agreement or the transactions contemplated
hereby.

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.01.  Conduct of Business.  During the period from the date of this
Agreement to the Effective Time, Seller shall carry on the Business only in the
Ordinary Course of Business and in the same manner as conducted prior to the
date of this Agreement.  To the extent consistent therewith, Seller shall use
its Best Efforts to perform and satisfy its obligations under the Customer
Contracts and Other Agreements, preserve intact the current business
organization of the Business, keep available the services of the current
Employees and preserve such business

17


--------------------------------------------------------------------------------




relationships and goodwill with Employees, agents, brokers, intermediaries,
customers, suppliers, vendors and others having business relationships with or
interests in such business.

Section 5.02.  Employee Leasing Agreement.  Buyer and Seller shall,
simultaneously with the Closing, execute an employee leasing agreement with
respect to the leasing and outsourcing of certain employees  of Seller to Buyer
and the use of the St. Louis Facility by such employees and Buyer (the “Employee
Leasing Agreement”), substantially in the form of Exhibit A hereto, effective as
of the Effective Time.

Section 5.03.  Product Marketing Agreement.  Buyer and Quixote Transportation
Technologies, Inc., a Delaware corporation (“QTT”) shall, simultaneously with
the Closing, execute a product marketing agreement for the cross-sale and
promotion of the business services and products of Buyer and QTT (the “Product
Marketing Agreement”), substantially in the form of Exhibit B hereto, effective
as of the Effective Time.

Section 5.04.  Subcontract.

(a)           On or before July 7, 2006, Buyer and Seller shall execute a
subcontract (each a “Subcontract”) substantially in the form of Exhibit C
hereto, for the provision of services by Buyer for the customers of Seller
identified on Schedule 5.04, each Subcontract to be effective as of the
Effective Time and to continue throughout the remaining duration of the contract
being subcontracted.  Promptly following the receipt of Consent, Buyer and
Seller shall execute a Subcontract with respect to all other contracts
identified on Schedule 5.04, to be effective throughout the remaining duration
of the contract being subcontracted.  Notwithstanding the foregoing, the parties
agree that, effective upon the Effective Time, Buyer shall perform the
forecasting requirements set forth in each of the contracts listed on Schedule
5.04 and, in consideration of such services, Seller shall pay to Buyer that
share of the payments received by Seller from the customer which are allocable
to such forecasting services.

 (b)          In the event Seller enters into subsequent or additional contracts
that include forecasting services with those customers identified on Schedule
5.04, or any customers for which a Subcontract is entered into due to the
inability to otherwise obtain a Consent pursuant to Section 2.07, then such
forecasting services shall also be subcontracted to Buyer.

Section 5.05.  Public Announcements.  Prior to July 6, 2006, Seller shall make
no internal or external announcement to its Employees and shall make no public
announcements relating to the subject matter of this Agreement.  Seller shall
not issue any press release and shall direct and cause its officers, directors,
employees, consultants and advisors not to issue any press release relating to
the subject matter of this Agreement without the prior written approval of
Buyer.  Seller and Buyer will consult with each other concerning the means by
which Seller’s employees, Customers, vendors and suppliers and others having
dealings with Seller will be informed of the contemplated transactions for a
reasonable time following the Closing, and Buyer will have the right to be
present for any such communication.

 

18


--------------------------------------------------------------------------------


Section 5.06.  No Solicitation.  From and after the date of this Agreement,
until the earlier of the Effective Time or the termination of this Agreement
pursuant to Article VIII, Seller shall not, and Seller shall cause its officers,
directors, shareholders, employees, agents, representatives and advisors not
to:  (a) solicit, initiate or encourage (including by way of furnishing
information), or take any other action to facilitate the submission of, any
inquiry, proposal or offer from any Person relating to (i) any purchase, pledge
or other acquisition of any material portion of the Business assets of Seller or
of any of Seller’s capital stock or options of or for any such capital stock,
options or equity interests, whether by any merger, consolidation, business
combination, amalgamation, asset sale, stock issuance, recapitalization, tender
offer, exchange offer, liquidation, dissolution, license or any other similar
transaction (other than the transaction contemplated by this Agreement), or
(ii) any other similar transaction, the consummation of which could reasonably
be expected to impair, impede, interfere with, prevent or materially delay the
transaction contemplated by this Agreement or could reasonably be expected to
dilute the benefits to Buyer of the transactions contemplated by this Agreement
(collectively, “Transaction Proposals”); (b) agree to or endorse any Transaction
Proposal (whether such agreement or endorsement is oral, in writing, absolute,
revocable, contingent or conditional); or (c) enter into or participate in any
discussions or negotiations regarding any Transaction Proposal, or furnish to
any other Person any information with respect to Seller, the Purchased Assets or
the Business in connection with any Transaction Proposal, or otherwise cooperate
in any way with, or assist, participate in, facilitate or encourage, any effort
or attempt by any other Person to submit or otherwise act in furtherance of a
Transaction Proposal.  Without limiting any of the foregoing provisions of this
Section 5.06, it is understood that any violation of the restrictions set forth
in this Section 5.06 by any investment banker, financial advisor, attorney,
accountant or other agent or representative of Seller shall be deemed a breach
of this Section 5.06 by Seller.

Section 5.07.  Representations and Warranties.  Each Party shall promptly notify
the other Party of any events or occurrences after the date hereof which cause
or result, or may cause or result, in any of the representations or warranties
set forth in this Agreement ceasing to be true and accurate in any material
respect.

Section 5.08.  Disclosure Schedules.  On or prior to the date hereof, Seller has
delivered to Buyer all Disclosure Schedules required to be prepared and
delivered by Seller hereunder and delivered on the date hereof.  Seller shall be
entitled to further supplement or amend any Disclosure Schedule only if doing so
is required to update such Disclosure Schedule to reflect events or occurrences
after the date hereof, and Seller shall promptly provide to Buyer any such
updates after such event or occurrence.  In the event that any item included on
any supplement or amendment to the Disclosure Schedules reveals any facts or
circumstances which, in the reasonable opinion of Buyer, would have,
individually or in the aggregate, a Material Adverse Effect on the Purchased
Assets or the Forward Looking Obligations, or Buyer’s ability to conduct the
Business immediately following the Closing substantially as such is presently
conducted, Buyer and Seller shall immediately commence negotiations with respect
to a mutually agreeable adjustment to the Purchase Price and if Buyer and Seller
are unable to mutually agree upon an adjustment to the Purchase Price within
five (5) Business Days following the commencement of negotiations, Buyer may, by
written notice to Seller, terminate this Agreement.

19


--------------------------------------------------------------------------------




Section 5.09.  Due Diligence.  During the period from the date of this Agreement
to the Effective Time, Buyer shall have the right to inspect and review, and
Seller agrees to make available to Buyer or its representatives, any of the
Purchased Assets and any documents, records, data, agreements, financial
statements or other items related to the Purchased Assets or the Business which
Buyer reasonably deems necessary in order to evaluate the Purchased Assets, the
Business and/or the transactions contemplated by this Agreement.  Unless the
Parties otherwise agree to the contrary, any inspection or review to be
conducted on Seller’s premises shall be conducted during normal business hours
and upon reasonable prior notice.  Seller shall use its Best Efforts to
cooperate and assist with Buyer’s due diligence and to provide to Buyer all
documents, records, data, agreements, financial statements and other items
reasonably requested by Buyer in connection with its due diligence.

ARTICLE VI

POST-CLOSING COVENANTS

Section 6.01.  Further Action.  The Parties agree that with respect to the
period following the Closing, in case at any time after the Closing any further
action is necessary or desirable to carry out the purposes of this Agreement,
each of the Parties will take such further action (including the execution and
delivery of such further instruments and documents) as any other Party
reasonably may request, and all at the sole cost and expense of the requesting
Party (unless the requesting Party is entitled to indemnification therefore
under Section 8.02 hereof); provided that such cost and expense shall be limited
to reasonable out-of-pocket expenses without any application of overhead or
profit.

Section 6.02.  Consents and Authorizations.  To the extent waived or otherwise
not required as a condition of Closing, by the Final Consent Date with respect
to those consents identified on Schedule 2.07 and within thirty (30) days
following the Closing with respect to all others, Seller shall deliver to Buyer
written confirmation of all consents, approvals, authorizations or orders of and
all registrations, declarations or filings with third parties, including
creditors, contract parties or Governmental Authorities, necessary for the
authorization, execution and delivery of this Agreement by Seller or the
consummation by Seller of the transactions contemplated by this Agreement,
including but not limited to those referred to in Sections 3.17 and 3.18. 
Between the Effective Time and the date any consent, approval, authorization or
order is obtained as required by this Section 6.02, subject to the terms of the
applicable agreement and to the extent permitted by law, the Parties will use
their Best Efforts to (a) provide to Buyer the benefits of the applicable
agreement, (b) relieve Seller of the performance obligations of the applicable
agreement, to the extent possible, (c) cooperate in any reasonable and lawful
arrangement designed to provide the benefits to Buyer, including entering into
subcontracts for performance, and (d) enforce at the request and sole expense of
Buyer and for the account of Buyer any rights of Seller arising from any such
agreement (including the right to elect to terminate such agreement in
accordance with the terms thereof upon the request of Buyer).

Section 6.03.  Litigation Agreement.  In the event, and for so long as, any
Party actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand (other than against
the other Party) in connection with (i) any

20


--------------------------------------------------------------------------------




transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction on or prior to the Effective
Time involving the Business or any of the Purchased Assets, the other Party will
cooperate with the contesting or defending Party and its counsel in the contest
or defense thereof, make available its personnel and provide such testimony and
access to its books and records as shall be reasonably necessary in connection
with the contest or defense thereof, all at the sole cost and expense of the
contesting or defending Party (unless the contesting or defending Party is
entitled to indemnification therefor under Section 8.02 hereof).

Section 6.04.  Transition.  Seller will not take any action that is designed or
intended to have the effect of discouraging any licensor, customer, supplier or
other business associate from maintaining the same business relationships with
Buyer after the Effective Time as such party maintained with Seller prior to the
Effective Time.  Seller will refer all customer inquiries relating to the
Business to Buyer from and after the Effective Time.  Buyer and Seller shall
each use their Best Efforts to cooperate with the other, and to cause their
respective employees to act accordingly, in order to fulfill the intent and
purpose of this Agreement.

Section 6.05.  Confidentiality.

(a)           Seller will treat and hold as confidential all of the Confidential
Information, refrain from using any of the Confidential Information except in
connection with this Agreement and deliver promptly to Buyer or destroy, at the
request and option of Buyer, all tangible embodiments (and all copies) of the
Confidential Information which are in its possession.  In the event that Seller
is requested or required (by oral question or request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigative
demand or similar process) to disclose any Confidential Information, Seller will
notify Buyer promptly of the request or requirement so that Buyer may seek an
appropriate protective order or waive compliance with the provisions of this
Section 6.05.  If, in the absence of a protective order or the receipt of a
waiver hereunder, Seller is, on the advice of counsel, compelled to disclose any
Confidential Information, Seller may disclose the Confidential Information;
provided, however, that Seller shall use its Best Efforts to obtain, at the
request and expense of Buyer, an order or other assurance that confidential
treatment will be accorded to such portion of the Confidential Information
required to be disclosed as Buyer shall designate.

(b)           Buyer and Seller each acknowledge that: (i) they are not acting as
an advisor to any other party and will not receive any amount that could be
construed as a “minimum fee” within the meaning of Treas. Reg. §1.6011-4(b)(3)
(or any successor thereto); and (ii) notwithstanding any provision to the
contrary set forth in this Agreement or the Mutual Non-Disclosure Agreement
between DTN Holding Company, LLC and its affiliates and Quixote, dated May 19,
2005, as amended (the “Non-Disclosure Agreement”), no Party is under any
obligation to the other to keep confidential the tax treatment or tax structure
of the transactions contemplated by this Agreement.

21


--------------------------------------------------------------------------------




Section 6.06.  Noncompetition/Nonsolicitation.

(a)           Except as set forth in the Product Marketing Agreement and the
Employee Leasing Agreement, in consideration of the promises contained herein
and the consideration to be received hereunder, Seller shall not, from and after
the Closing until the date which is five (5) years from the Closing Date (the
“Restricted Period”), directly or indirectly (including, but not limited to
actions taken by or through its parent, Quixote), own, manage, control,
participate in, consult with, or render services for, whether as an agent,
employee, consultant, advisor, stockholder, member, partner or joint venturer,
or in any manner engage in any business that competes with the Business within
the Restricted Territory or solicit, divert, take away or attempt to take away
any of the customers of the Business or interfere with or attempt to interfere
with any then existing relationship between Buyer and any of its customers,
suppliers or other Persons with whom it deals.  For purposes of this Section
6.06, the “Restricted Territory” shall mean the United States and Canada. 
Notwithstanding any provision of this Agreement to the contrary, Seller may bid
on and fulfill any projects that include weather forecasting services when
combined with equipment, software and/or maintenance services to be provided by
Seller, so long as Seller relies on a third-party provider for the weather
forecasting portion of such contracts; provided, however, that Buyer shall have
a first priority right to bid on and fulfill any such weather forecasting
services to be provided under such contracts on terms and conditions no less
favorable than those formally offered by such prospective third-party provider. 
Buyer’s decision to bid on or fulfill such projects shall be made promptly and
in a timely fashion as determined by the nature of the procurement process for
each such opportunity.

(b)           During the Restricted Period, Seller shall not, directly or
indirectly, hire or solicit to hire any employee of Buyer or induce or attempt
to induce any such employee to leave his or her employment with Buyer after the
Closing.

(c)           It is the desire and intent of the parties that the provisions of
this Section 6.06 be enforced to the fullest extent permissible under applicable
laws and public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular provision of this Section 6.06 shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to the extent necessary in order that such provision be valid and
enforceable, such amendment to apply only with respect to the operation of such
provision of this Section 6.06 in the particular jurisdiction in which such
adjudication is made.

Section 6.07.  Access to Records After the Closing.

(a)           After the Closing, upon reasonable prior notice, Buyer and its
representatives shall be permitted reasonable access, during normal business
hours, to and to make inspection of Seller’s books and records regarding the
Business and the Purchased Assets, so long as such records are maintained by
Seller in accordance with its customary records retention policy, and to make
copies thereof as reasonably necessary to allow Buyer to obtain information in
Seller’s possession regarding the Business and the Purchased Assets (but
excluding attorney work product or other privileged

22


--------------------------------------------------------------------------------




communications).  Buyer shall pay Seller’s reasonable out-of-pocket costs and
expenses in connection with satisfying such requests.  Seller shall provide
Buyer with at least thirty (30) days written notice prior to the destruction of
any books and records pertaining to the Business and the Purchased Assets, and
Buyer shall have the option of taking possession of any such books and records,
at its sole expense, prior to the expiration of such thirty (30) day period.

(b)           After the Closing, upon reasonable prior notice, Seller and its
representatives shall be permitted reasonable access, during normal business
hours, to and to make inspection of Buyer’s books and records regarding the
Purchased Assets, so long as such records are maintained by Buyer in accordance
with its customary records retention policy, and to make copies thereof as
reasonably necessary to allow Seller to obtain information in Buyer’s possession
regarding the Purchased Assets (but excluding attorney work product or other
privileged communications) for the limited purposes of preparing Seller’s books
and records (including Tax Returns) relating to the Purchased Assets.  Seller
shall pay Buyer’s reasonable out-of-pocket costs and expenses in connection with
satisfying such requests.

Section 6.08.  RWIS Data Access.  From the Closing Date and until April 30,
2007, Seller will cooperate and assist Buyer in acquiring any roadway
information sensor data (“RWIS Data”) from any Customer or customer of Seller
being provided services by Buyer pursuant to a Subcontract (a “Subcontract
Customer”) that, despite its commercially reasonable efforts, Buyer is unable to
obtain directly from such Customer or Subcontract Customer.  To the extent it is
contractually or legally permitted to do so, Seller will provide Buyer with
access to the RWIS Data in the most expedient manner possible.  Buyer shall be
responsible for payment of any reasonable transmission or hardware costs
incurred in connection with the acquisition of such RWIS Data.

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.01.  Conditions to Obligation of Buyer.  The obligation of Buyer to
consummate the Closing under this Agreement is subject to the satisfaction of
all of the following conditions, compliance with which, or the occurrence of
which, may be waived in writing by Buyer in its sole discretion.

(a)           Accuracy of Representations.  All of the representations and
warranties of Seller in this Agreement (considered collectively), and each of
these representations and warranties (considered individually), shall have been
accurate in all material respects as of the date of this Agreement, and shall be
accurate in all material respects as of the time of the Closing as if then made,
without giving effect to any supplement to the Disclosure Schedules, except that
those representations and warranties that are qualified by terms such as
“material” or “Material Adverse Effect” shall be true and correct in all
respects.  On the Closing Date, Seller shall have delivered to Buyer a
certificate, dated as of the Closing Date and signed by an executive officer of
Seller, as to the matters set forth in this Section.

23


--------------------------------------------------------------------------------




(b)           Seller’s Performance.  All of the covenants and obligations that
Seller is required to perform or to comply with pursuant to this Agreement at or
prior to the Closing (considered collectively), and each of these covenants and
obligations (considered individually), shall have been duly performed and
complied with in all material respects.  On the Closing Date, Seller shall have
delivered to Buyer a certificate, dated as of the Closing Date and signed by an
executive officer of Seller, as to the matters set forth in this Section.

(c)           [Intentionally omitted]

(d)           Officer’s Certificate.  Seller shall have delivered to Buyer a
certificate of an executive officer of Seller, dated as of the Closing Date,
certifying as to the articles of incorporation and bylaws of Seller and to the
resolutions of Seller’s Board of Directors and sole shareholder authorizing the
execution, delivery and performance of this Agreement and the related
agreements.

(e)           Opinion of Counsel.  Seller shall have delivered to Buyer an
opinion of its General Counsel, substantially in the form attached hereto as
Exhibit D.

(f)            Delivery of Financial Statements.  Seller shall have delivered to
Buyer the Financial Statements referenced in Section 3.14.

(g)           Delivery of Employee Leasing Agreement.  Seller shall have
executed and delivered to Buyer the Employee Leasing Agreement referred to in
Section 5.02.

(h)           Delivery of Product Marketing Agreement.  QTT shall have executed
and delivered to Buyer the Product Marketing Agreement referred to in Section
5.03.

(i)            [Intentionally omitted]

(j)            No Material Adverse Change.  Since December 31, 2005, there shall
not have been adverse changes in the business, operations, financial position or
assets of the Business which would have, individually or in the aggregate, a
Material Adverse Effect.

(k)           Due Diligence.  Buyer shall have completed its due diligence as
described in Section 5.09 hereof, and the results of such due diligence shall be
satisfactory to Buyer, in its sole discretion.

(l)            Legality; Governmental Authorization.  The acquisition of the
Purchased Assets and the consummation of the other transactions contemplated
hereby shall not be enjoined or prohibited by any applicable law.

(m)          Litigation.  No action, suit or proceeding shall be pending before
any court or quasi-judicial or administrative agency of any federal, state,
local or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement,
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation or (iii) affect adversely the right of

24


--------------------------------------------------------------------------------




Buyer to own the Purchased Assets or assume the Customer Contracts and Other
Agreements as contemplated herein (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect).

(n)           Certificate of Good Standing.  Seller shall have delivered to
Buyer a certificate of good standing for Seller issued by the Secretary of State
of the State of Missouri as of a date reasonably close to the Closing Date.

(o)           Board of Directors Approval.  The acquisition of the Purchased
Assets and the consummation of the other transactions contemplated hereby shall
have been approved by the Board of Directors of Buyer.

(p)           Bill of Sale, Assignments and Transfers; Lien Releases.  Seller
shall have executed and delivered to Buyer a Bill of Sale, Assignment and
Assumption Agreement (the “Bill of Sale”) with respect to the Purchased Assets,
substantially in the form of Exhibit E hereto, effective as of the Effective
Time, and such other good and sufficient bills of sale and other instruments of
transfer as shall be necessary to assign and transfer to and vest in Buyer good
and valid title to all of the Purchased Assets, free and clear of any and all
liabilities, liens, claims, rights, restrictions on transfer and encumbrances
except any Permitted Liens, and shall have delivered to Buyer a release of any
encumbrances on the Purchased Assets, including but not limited to those
identified on Schedule 3.16 but excluding any Permitted Liens, effective as of
the Effective Time.

(q)           Other Documents.  Seller shall have delivered to Buyer all other
documents reasonably requested by Buyer and contemplated by this Agreement or
required to be delivered by Seller to Buyer pursuant to this Agreement and not
previously delivered.

Section 7.02.  Conditions to Obligation of Seller.  The obligations of Seller to
consummate the Closing under this Agreement are subject to the satisfaction of
all of the following conditions, compliance with which, or the occurrence of
which, may be waived in writing by Seller in its sole discretion.

(a)           Accuracy of Representations.  All of Buyer’s representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), shall have been
accurate in all material respects as of the date of this Agreement, and shall be
accurate in all material respects as of the time of the Closing as if then made,
except that those representations and warranties that are qualified by terms
such as “material” or “Material Adverse Effect” shall be true and correct in all
respects.

(b)           Buyer’s Performance.  All of the covenants and obligations Buyer
is required to perform or to comply with pursuant to this Agreement at or prior
to the Closing (considered collectively), and each of these covenants and
obligations (considered individually), shall have been duly performed and
complied with in all material respects.

25


--------------------------------------------------------------------------------




(c)           Legality; Governmental Authorization; Litigation.  The acquisition
of the Purchased Assets and the consummation of the other transactions
contemplated hereby shall not be enjoined or prohibited by any applicable law. 
No action, suit or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling or charge would (i) prevent consummation of any
of the transactions contemplated by this Agreement, (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation or (iii) affect adversely the right of Buyer to own the Purchased
Assets or assume the Customer Contracts and Other Agreements as contemplated
herein (and no such injunction, judgment, order, decree, ruling or charge shall
be in effect).

(d)           Delivery of Employee Leasing Agreement.  Buyer shall have executed
and delivered to Seller the Employee Leasing Agreement referred to in Section
5.02.

(e)           Delivery of Product Marketing Agreement.  Buyer shall have
executed and delivered to QTT the Product Marketing Agreement referred to in
Section 5.03.

(f)            [Intentionally omitted]

(g)           Bill of Sale.  Buyer shall have delivered to Seller the Bill of
Sale referred to in Section 7.01(p), effective as of the Effective Time.

(h)           Purchase Price.  Buyer shall have paid the Closing Payment to
Seller pursuant to Section 2.06(a) hereof.

(i)            Other Documents.  Buyer shall have delivered to Seller all other
documents reasonably requested by Seller and contemplated by this Agreement or
required to be delivered by Buyer to Seller pursuant to this Agreement and not
previously delivered.

ARTICLE VIII

SURVIVAL AND INDEMNIFICATION

Section 8.01.  Survival.  The representations and warranties of the Parties
contained in this Agreement, any related agreement or in any certificate
delivered pursuant hereto, and any covenants and obligations of the Parties
contained in this Agreement, any related agreement or in any certificate
delivered pursuant hereto which are to be performed prior to the Closing, shall
survive the Closing for a period of eighteen (18) months, except for those
relating to Sections 3.01, 3.02, 3.13, 3.16 and 3.21 which will survive until
the one hundred eighty (180) days following the expiration of the applicable
statute of limitation.  The covenants and obligations of the Parties contained
in this Agreement, any related agreement or in any certificate delivered
pursuant hereto which are to be performed after the Closing shall survive the
Closing indefinitely.

26


--------------------------------------------------------------------------------




Section 8.02.  Indemnification.

(a)           Subject to the limitations set forth herein, Seller hereby agrees
to indemnify Buyer against, and agree to hold Buyer harmless from, any loss,
liabilities, fines, penalties or assessments incurred or suffered by Buyer
arising out of:

(i)            the failure of Seller to satisfy, discharge or pay any Liability
related to the Purchased Assets or the Business which was incurred or accrued
prior to the Effective Time, or which was incurred or accrued after the
Effective Time in connection with or related to the Purchased Assets or the
Business prior to the Effective Time;

(ii)           Seller’s operation or conduct of the Business and/or ownership or
use of the Purchased Assets prior to the Effective Time;

(iii)          any misrepresentation or breach of warranty by Seller in this
Agreement or in any certificate delivered hereunder or any breach of covenant or
agreement made or to be performed by Seller pursuant to this Agreement;

(iv)          any claim or litigation involving Seller that is pending as of the
Effective Time with respect to the Purchased Assets or the Business or that
arises out of the conduct of the Business by Seller prior to the Effective Time;
and

(v)           any claim or litigation related to the employment practices of
Seller prior to the Effective Time or any individual’s employment by or with
Seller or the termination of such employment by Seller;

(vi)          the failure to file any Tax Returns and/or the failure to pay any
Taxes incurred or arising prior to or as of the Effective Time or incurred or
accrued after the Effective Time in connection with or relating to the Business
and/or the Purchased Assets prior to the Effective Time, including but not
limited to those identified on Schedule 3.13.

(b)           Buyer hereby indemnifies Seller against, and agrees to hold Seller
harmless from, any loss incurred or suffered by Seller arising out of:

(i)            the failure of Buyer to satisfy or discharge any Forward Looking
Obligation;

(ii)           any misrepresentation or breach of warranty by Buyer in this
Agreement or in any certificate delivered hereunder or any breach of covenant or
agreement made or to be performed by Buyer pursuant to this Agreement; and

(iii)          any claim or litigation arising out of Buyer’s operation of the
Business and/or ownership or use of the Purchased Assets after the Effective
Time.

27


--------------------------------------------------------------------------------




Section 8.03.  Time Limitation on Indemnification.  Except for claims relating
to Sections 3.01, 3.02, 3.13, 3.16 and 3.21 and claims relating to covenants and
obligations contained in this Agreement which are to be performed after the
Closing, no claim may be made and no suit may be instituted by Buyer or Seller
under Sections 8.02(a)(iii) or 8.02(b)(ii) of this Agreement after eighteen (18)
months from the Effective Time.  In regard to all other claims relating to this
Agreement, including, but not limited to claims relating to Sections 3.01, 3.02,
3.13, 3.16 and 3.21 and claims relating to covenants and obligations contained
in this Agreement, such claims may be made or suit instituted by Buyer or Seller
only until one hundred eighty (180) days following the expiration of the
applicable statute of limitation.

Section 8.04.  Third Party Claims, Etc.  Promptly after the receipt by any
Indemnitee of a notice of the commencement of any action or other claim against
an Indemnitee by a third party, an Indemnitee shall, if a claim with respect
thereto is or may be made by the Indemnitee against any Indemnifying Party
pursuant to this Article VIII, give such Indemnifying Party written notice of
the nature and basis of such claim, but the failure to notify an Indemnifying
Party will not relieve the Indemnifying Party of any Liability that it may have
to any Indemnitee, except to the extent that the Indemnifying Party demonstrates
that the defense of such action is prejudiced by the Indemnitee’s failure to
give such notice.  Prior to the assumption by the Indemnifying Party of the
defense of such claim as described in the next sentence, the Indemnitee will
defend against such claim (provided that the Indemnitee may not settle such
claim).  The Indemnifying Party shall have the right to defend such claim, at
the Indemnifying Party’s expense and with counsel of its choice, which counsel
is reasonably satisfactory to the Indemnitee.  So long as the Indemnifying Party
is conducting the defense of such claim as provided in the immediately preceding
sentence, the Indemnitee may retain separate co-counsel at its sole cost and
expense and may participate in defense of such claim.  Provided, however, if
there is or may be a conflict of interest between the Indemnifying Party and the
Indemnitee, the Indemnitee may retain separate counsel at the cost and expense
of the Indemnifying Party.  In the event the Indemnifying Party does not assume
defense of such claim as so provided, the Indemnitee may defend against such at
the Indemnifying Party’s cost and expense.  Regardless of which party shall
assume the defense of such claim, each party shall provide to the other party on
request all information and documentation reasonably necessary to defend such
claim and shall provide reasonable access to all books, records and personnel in
its possession or under its control which would have a bearing on the defense of
such claim.  For purposes of this Section, “Indemnitee” shall mean the party
seeking indemnification under this Article VIII, and “Indemnifying Party” shall
mean the party from whom indemnification is sought under this Article VIII.

Section 8.05.  Certain Other Indemnity Matters.

(a)           Upon making any payment to an Indemnitee for any indemnification
claim pursuant to this Article VIII, the Indemnifying Party shall be subrogated,
to the extent of such payment, to any rights which the Indemnitee may have
against other Persons with respect to the subject matter underlying such
indemnification claim.

(b)           If after an indemnification payment is made hereunder, the Party
to which such payment is made receives insurance proceeds in respect of the
loss, such amount shall promptly be remitted to the Indemnifying Party.

 

28


--------------------------------------------------------------------------------


(c)           Notwithstanding the foregoing, except as provided by Section
8.02(a)(i), 8.02(a)(iv), 8.02(a)(v) and 8.02(a)(vi), the Seller shall have no
obligation to indemnify Buyer with respect to any breach of a representation or
warranty contained herein or in any certificate delivered by the Seller pursuant
hereto unless and until, and only to the extent that, the aggregate of all such
individual losses incurred or sustained by all Buyer with respect to which Buyer
is entitled to indemnification with respect to such breach of a representation
or warranty exceeds $20,000, in which case the Seller shall only be liable for
the amount by which all such losses exceed such amount and (ii) the aggregate
liability of the Seller to indemnify the Buyer for losses with respect to any
breach of a representation or warranty contained herein or in any certificate
delivered by the Seller pursuant hereto shall in no event exceed the Purchase
Price; provided, that for purposes of determining whether any breach of a
representation or warranty has occurred with respect to a claim for
indemnification or for the purposes of measuring losses, such representations
and warranties shall be deemed to have been made without any materiality,
Material Adverse Effect or similar qualifications and without any dollar
thresholds.

ARTICLE IX

TERMINATION

Section 9.01.  Termination Events.  Subject to the provisions of Section 9.02,
this Agreement may, by written notice given at or prior to the Closing Date in
the manner hereinafter provided, be terminated and abandoned only as follows:

(a)           By Seller upon written notice, if a material default or breach
shall be made by Buyer with respect to the due and timely performance of any of
Buyer’s covenants and agreements contained herein, or with respect to the due
compliance with any of Buyer’s representations and warranties contained in
Article IV, and such default cannot be cured prior to the Closing Date and has
not been waived;

(b)           By Buyer, upon written notice, if a material default or breach
shall be made by Seller with respect to the due and timely performance of any of
its covenants and agreements contained herein, or with respect to the due
compliance with any of the representations and warranties of Seller contained in
Article III, and such default cannot be cured prior to the Closing Date and has
not been waived;

(c)           By Buyer, in the event that any update, amendment or modification
pursuant to the terms of Sections 5.07 and 5.08 hereof reflects or results in a
Material Adverse Effect;

(d)           By mutual written consent of Buyer and Seller; or

(e)           By any Party, without further action of such Party, if the
conditions to such Party’s obligation to consummate the Closing (as set forth in
Article VII) shall not have been satisfied by close of business on August 31,
2006.

29


--------------------------------------------------------------------------------




Section 9.02.  Effect of Termination.  In the event this Agreement is terminated
pursuant to Section 9.01, all further rights and obligations of the Parties
hereunder shall terminate without liability on the part of any Party, except
that the obligations under the Non-Disclosure Agreement, shall survive. 
Notwithstanding the foregoing, the rights of the terminating Party to pursue all
legal remedies for the breach of any representation, warranty, covenant or
agreement set forth in this Agreement prior to such termination shall survive
such termination, and the breaching Party shall be fully liable for any and all
damages, costs and expenses sustained or incurred by the terminating Party as a
result of such breach.

ARTICLE X

MISCELLANEOUS

Section 10.01.  Notices.  All notices, requests and other communications to any
Party hereunder shall be in writing (including facsimile transmission) and shall
be given by registered or certified mail (postage prepaid, return receipt
requested), nationally-recognized overnight delivery service, or personally
delivered to the address provided below or sent by facsimile transmission (with
verification thereof by the sender) to the facsimile number provided below:

If to Seller:

 

Surface Systems, Inc.

 

 

4021 Stirrup Creek Drive, Suite 100

 

 

Durham, NC 27703

 

 

Attention: Mr. Bruce Reimer

 

 

Telephone: 919-433-8263

 

 

Facsimile: 919-361-2948

 

 

 

with a copy to:

 

Quixote Corporation

 

 

35 East Wacker, Suite 1100

 

 

Chicago, IL 60601

 

 

Attention: Ms. Joan Riley

 

 

Telephone: 312-705-8410

 

 

Facsimile: 312-467-0197

 

 

 

If to Buyer:

 

Data Transmission Network Corporation

 

 

9110 West Dodge Road, Suite 200

 

 

Omaha, NE 68114

 

 

Attention: Mr. Richard Halle

 

 

Telephone: (402) 399-6468

 

 

Facsimile: (402) 882-4500

 

30


--------------------------------------------------------------------------------




 

with a copy to:

 

Kutak Rock LLP

 

 

1650 Farnam Street

 

 

Omaha, NE 68102

 

 

Attention: Ms. Lisa A. Sarver

 

 

Telephone: (402) 346-6000

 

 

Facsimile: (402) 346-1148

 

Unless otherwise specified herein, such notices or other communications shall be
deemed received (a) on the date delivered, if delivered personally, (b) two (2)
Business Days after being sent by Federal Express or other overnight courier of
national reputation for next day delivery, (c) one (1) Business Day after being
delivered, if delivered by facsimile and (d) two (2) Business Days after being
sent, if sent by registered or certified mail.  Any of the Parties identified
above shall be entitled to specify a different address by giving notice as
aforesaid to each of the other Parties identified above.

Section 10.02.  Amendments and Waivers.

(a)           Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party to this Agreement, or in the case of a waiver, by the
Party against whom the waiver is to be effective.

(b)           No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

Section 10.03.  Expenses.  All costs and expenses of whatsoever nature incurred
in connection with this Agreement shall be paid by the Party incurring such cost
or expense.  Seller shall be responsible for the payment of the costs and
expenses of all transfer, documentary, gross receipts, sales and use taxes and
similar liabilities, if any, resulting from the sale of the Purchased Assets to
Buyer and the consummation of the transactions contemplated by this Agreement,
other than taxes based on Buyer’s income, which taxes shall be the sole
responsibility of Buyer.

Section 10.04.  Successors and Assigns; Assignment.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors and assigns, provided that no Party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the other Parties hereto.  Any
other purported assignment or delegation in contravention of the foregoing shall
be null and void.

Section 10.05.  Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed entirely within such state.

Section 10.06.  Counterparts; Effectiveness.  This Agreement may be executed and
delivered in any number of counterparts, each of which shall be an original, but
all of which

31


--------------------------------------------------------------------------------




together shall constitute one and the same instrument.  This Agreement may be
executed and delivered via facsimile.  This Agreement shall become effective
when each Party hereto shall have received a counterpart hereof signed by the
other Parties hereto.

Section 10.07.  Entire Agreement; Third Party Beneficiaries.  This Agreement,
those agreements referred to hereunder and the Non-Disclosure Agreement
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, between the Parties with respect to the subject matter of this
Agreement.  The exhibits and schedules hereto are in integral part hereof and
are incorporated by reference herein for all purposes.  Where required by
context, a reference to a schedule shall be deemed to refer to such schedule as
amended or updated.  Neither this Agreement nor any provision hereof shall
confer upon any Person other than the Parties hereto any rights or remedies
hereunder.

Section 10.08.  Severability.  If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.

ARTICLE XI

DEFINITIONS

Section 11.01.  Definitions.

 “Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with, such Person.  For purposes of this definition,
“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through Ownership of stock, by contract or credit arrangement or
otherwise.

“Agreement” has the meaning set forth in the preface of this Agreement.

“Assignment Consent Customer” has the meaning set forth in Section 2.07 hereof.

“Best Efforts” are the commercially reasonable efforts that a prudent person
desirous of achieving a result would use in similar circumstances to achieve
that result as expeditiously as possible.

“Bill of Sale” has the meaning set forth in Section 7.01(p) hereof.

“Business”  has the meaning set forth in the preface of this Agreement.

“Business Day” means any day, other than a Saturday or Sunday or any other day
on which banks are required or authorized to close in Omaha, Nebraska.

“Buyer” has the meaning set forth in the preface of this Agreement.

32


--------------------------------------------------------------------------------




“Claims” has the meaning set forth in Section 2.01(l) hereof.

“Closing” has the meaning set forth in Section 2.05 hereof.

“Closing Date” has the meaning set forth in Section 2.05 hereof.

“Closing Payment” has the meaning set forth in Section 2.06(a) hereof.

 “Code” means the Internal Revenue Code of 1986, as amended.

“Confidential Information” means any information that is not already generally
available to the public concerning the business and operations of Buyer and
Seller and their respective Affiliates insofar as such information relates to
the Purchased Assets and/or the Business or Seller’s use of such information in
connection with the Purchased Assets and/or the Business, or otherwise relating
to this transaction.  Confidential Information shall include, without
limitation, information relating to business operations (including customers,
suppliers, equipment, services of employees, financial information or methods of
operation), know-how, trade secrets, technical and economic data, computer
programs, systems documentation, designs, procedures, formulas, improvements,
ideas (including patent information), copyrights or publications of a
confidential nature pertaining to a Party, its products and services or its
customers.  Confidential Information shall not include information which (a) is
now, or hereafter becomes, through no act or failure to act on the part of
Seller, generally known or available to the public; (b) is furnished to others
by Buyer without restriction on disclosure; or (c) is hereafter rightfully
furnished to Seller by a third party without, to the Knowledge of Seller, any
breach of any confidentiality obligation to Buyer.

“Consent Customers” has the meaning set forth in Section 2.07 hereof.

“Consent Holdback” has the meaning set forth in Section 2.06(b) hereof.

“Consent Revenue” has the meaning set forth in Section 2.07 hereof.

“Customers” has the meaning set forth in Section 2.01(a) hereof.

“Customer Contracts” has the meaning set forth in Section 2.01(a) hereof.

“Data Bases” has the meaning set forth in Section 2.01(c) hereof.

“Disclosure Schedules” has the meaning set forth in the preface to Article III
herein.

 “Effective Time” has the meaning set forth in Section 2.05 hereof.

“Employees” has the meaning set forth in Section 3.15(d) hereof.

“Employee Benefit Plan” means any (a) nonqualified deferred compensation or
retirement plan or arrangement, (b) qualified defined contribution retirement
plan or arrangement which is an Employee Pension Benefit Plan, (c) qualified
defined benefit retirement plan or arrangement which is an Employee Pension
Benefit Plan (including any multiemployer pension plan as defined in the
Taft-Hartley Act of 1947), or

33


--------------------------------------------------------------------------------




(d) Employee Welfare Benefit Plan or material fringe benefit or other
retirement, bonus or incentive plan or program.

“Employee Leasing Agreement” has the meaning set forth in Section 5.02 hereof.

“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Excluded Assets” has the meaning set forth in Section 2.02 herein.

“Excluded Hardware” has the meaning set forth in Section 2.02(d) hereof.

 “Financial Statements” has the meaning set forth in Section 3.14 hereof.

“Final Consent Date” has the meaning set forth in Section 2.06(b)(iv) hereof.

“First Consent Date” has the meaning set forth in Section 2.06(b)(i) hereof.

“Forward Looking Obligations” has the meaning set forth in Section 2.03 herein.

“Governmental Authority” means any branch or agency of government, domestic or
foreign, having jurisdiction over the Parties or the subject matter of this
Agreement.

“Hardware” has the meaning set forth in Section 2.01(e) hereof.

“Income Taxes” means any federal, state, local or foreign income or franchise
taxes or other taxes imposed on or with respect to net income or capital,
together with any interest or penalties or additions to tax imposed with respect
thereto, and any obligations under any arrangements with respect to any Income
Taxes.

“Income Tax Returns” means any federal, state, local or foreign Tax Returns
required to be filed with any Taxing Authority that pertains to Income Taxes.

“Indemnifying Party” has the meaning set forth in Section 8.04 hereof.

“Indemnitee” has the meaning set forth in Section 8.04 hereof.

“IP Rights” has the meaning set forth in Section 2.01(d) hereof.

“Knowledge” means the actual knowledge of such party or, in the case of an
entity, the officers of such party with responsibility for the matter in
question after reasonable investigation.

 “Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
but not limited to any liability for Taxes.

34


--------------------------------------------------------------------------------




“Material Adverse Effect” means any consequence, individually or in the
aggregate, which has a material and adverse impact on the financial position,
assets, liabilities, business or results of operations of Buyer, Seller, the
Business and/or the Purchased Assets or which materially affects the ability of
either Party to perform its obligations under this Agreement or to consummate
the transactions contemplated by this Agreement.  Without limiting the
generality of the foregoing, any change in the financial position, assets,
liabilities, business or results of operations which results in a loss in excess
of $10,000 shall be conclusively presumed to have a Material Adverse Effect.

“Non-Consenting Customer” has the meaning set forth in Section 2.07 hereof.

 “Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Other Agreements” has the meaning set forth in Section 2.01(h) hereof.

“Other Equipment” has the meaning set forth in Section 2.01(f) hereof.

 “Party” and “Parties” have the meaning set forth in the preface to this
Agreement.

“Permits” has the meaning set forth in Section 2.01(j) hereof.

“Permitted Liens” means liens for Taxes not yet due and payable.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity (or any department, agency
or political subdivision thereof).

“Prepaid Fees” has the meaning set forth in Section 2.04 hereof.

“Product Marketing Agreement” has the meaning set forth in Section 5.03 hereof.

“Proposals” has the meaning set forth in Section 2.01(a) hereof.

 “Purchased Assets” has the meaning set forth in Section 2.01 hereof.  Purchased
Assets shall not include any other asset other that those described above and,
specifically, shall not include (i) the Excluded Assets, (ii) the organizational
documents, qualifications to conduct business as a foreign corporation,
arrangements with registered agents relating to foreign qualifications, taxpayer
and other identification numbers, seals, minute books, shareholder records, and
other documents relating to the organization, maintenance and existence of
Seller as a corporation or (iii) any of the rights of Seller under this
Agreement.

“Purchase Price” has the meaning set forth in Section 2.04 hereof.

“QTT” has the meaning set forth in Section 5.03 hereof.

“Quixote” has the meaning set forth in Section 3.01 hereof.

 “Restricted Period” has the meaning set forth in Section 6.06(a) hereof.

35


--------------------------------------------------------------------------------




“Restricted Territory” has the meaning set forth in Section 6.06(a) hereof.

“RWIS Data” has the meaning set forth in Section 6.08 hereof.

“Second Consent Date” has the meaning set forth in Section 2.06(b)(ii) hereof.

 “Security Interest” means any lien, pledge, encumbrance, charge or other
security interest, other than (a) mechanic’s, materialmen’s, and similar liens,
(b) liens for Taxes not yet due and payable or for Taxes that the taxpayer is
contesting in good faith through appropriate proceedings, and (c) other liens
which secure the performance of Forward Looking Obligations.

 “Seller” has the meaning set forth in the preface of this Agreement.

“Self-Help Code” means any back door, time bomb, drop dead device, or other
software routine designed to disable a computer program automatically with the
passage of time or under the positive control of a party other than the owner or
authorized user of the system.

“Software and Licenses” has the meaning set forth in Section 2.01(b) hereof.

“St. Louise Facility” has the meaning set forth in Section 3.11 hereof.

“St. Louis Real Estate Lease” has the meaning set forth in Section 3.11 hereof.

“Storm Beacon Customers” has the meaning set forth in Section 2.02(c) hereof.

“Subcontract” has the meaning set forth in Section 5.04 hereof.

“Subcontract Consent Customer” has the meaning set forth in Section 2.07 hereof.

“Subcontract Customer” has the meaning set forth in Section 6.08 hereof.

“Supplies” has the meaning set forth in Section 2.01(g) hereof.

 “Tax” or “Taxes” means without limitation, any federal, state, local, foreign
or other net income, gross income, gross receipts, license, lease, payroll,
employment, excise, severance, stamp, occupation, premium, ad valorem, windfall
profits, environmental (including taxes under Section 59A of the Code), customs
duties, capital stock, franchise, service, service use, profits, withholding,
social security (or similar), unemployment, disability, real property, customs
duties, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not;
and any obligations under any agreements or arrangements with respect to any
Taxes described herein.

“Taxing Authority” means any Governmental Authority, domestic or foreign, having
jurisdiction over the assessment, determination, collection or other imposition
of Taxes.

“Tax Returns” means any returns, declarations, reports, information returns,
claims for refund, forms, statements or other documents (including any related
or supporting information or

36


--------------------------------------------------------------------------------




schedules and any amendment thereof) required to be filed with any Taxing
Authority in respect of any Taxes.

“Third Consent Date” has the meaning set forth in Section 2.06(b)(iii) hereof.

“Transaction Proposals” has the meaning set forth in Section 5.06 hereof.

“Unauthorized Code” means any virus, Trojan horse, worm, or other software
routines or hardware components designed to permit unauthorized access; to
disable, erase, or otherwise harm software, hardware, or data; or to perform any
other similar actions.

“Unrelated Assets” has the meaning set forth in Section 2.02(h) hereof.

“Warranties” has the meaning set forth in Section 2.01(k) hereof.

{SIGNATURE PAGE FOLLOWS}

37


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

BUYER:

 

 

 

DATA TRANSMISSION NETWORK
CORPORATION

 

 

 

 

 

By

/s/ Richard G. Halle

 

 

 

Richard G. Hallé, Chief Financial Officer

 

 

 

 

 

SELLER:

 

 

 

SURFACE SYSTEMS, INC.

 

 

 

 

 

By

/s/ Bruce Reimer

 

 

 

Bruce Reimer, Executive Vice President

 

38


--------------------------------------------------------------------------------